Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-5, 13-16 and 20-30 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Vaidyanathan et al. (U. S. Pub. 2016/0262687).
As for claim 1, Vaidyanathan et al. discloses a processor-implemented method for motion analysis (see Figs. 1, 3, 10, 16; also see [0051]—[0064]), [0074]—[0078] and[[0131]) comprising:
attaching two or more sensors to a body part of an individual (i.e., attaching  motion sensor 3 and  muscle activation sensor 4; see Figs. 1 and 3) , wherein the two or more sensors (3, 4) enable collection of motion data of the body part, wherein the two or more sensors include at least one inertial measurement unit (IMU) (i.e., the motion sensor 3 comprises one or more IMUs, see [0054])and at least one sensor determining muscle activation (i.e., the muscle activation sensor 4 comprises one or more MMG, EMG, piezoelectric transducer sensors, etc., see [0055], [0056] and [0131]); and wherein the muscle activation comprises muscle deformation timing and muscle deformation displacement (i.e., the muscle activation signals measured from sensor 4 includes muscle signals due to muscle deformation/injury/fatigue, and the muscle signals are measured and stored as a function of time; see [0055]—[0057]);
collecting data from the two or more sensors, wherein the two or more sensors provide electrical information based on a microexpression of movement of the body part during a movement performance protocol (e.g., collecting the data from the two sensors 3, 4 during a performance task of: standing and a knee-lift task in Fig. 10, or a walking task as shown in Fig. 16);
analyzing, using one or more processors, the electrical information from the two or more sensors (analyzing using the processor 5 in Fig. 1; or analyzing by using 32-35 as shown in Fig. 3); and
generating biomarker information for the individual, using the analyzing of the electrical information from the movement performance protocol (i.e., the classification processor is configured to generate the biomarker, or the signature signals for the individual, for classifying and indicating the predetermined activities, patterns of movement, postures, injury, health of the individuals; see [0062]-- [0064], [0074]—[0078] and[[0131]).

As for claims 2-5, Vaidyanathan et al. discloses the method of claim 1 further comprising collecting additional data from a subsequent attaching of two or more sensors to the body part of the individual and analyzing the additional data to provide additional biomarker information; and generating a biomarker using the biomarker information and the additional biomarker information, for a clinical evaluation for the individual (i.e., for pre-and post-knee surgery rehabilitation, additional data are collected after knee surgery by a subsequent attaching of two or more sensors 3, 4 to the body part, and the additional data collected is analyzed to provide additional biomarker information post-knee surgery, and new biomarker post-knee surgery can be generated using the information collected before-surgery and the additional information collected to detect the signature signals for a clinical evaluation/intervention of the individual;  also see [0062]—[0064]).

As for claim 13, Vaidyanathan et al. discloses the method of claim 5 wherein the clinical evaluation is used to identify movement patterns that fall outside of healthy pathology (i.e., the classifying processor can identify movement patterns that fall outside of the healthy pathology by comparing to the predetermined ideal or optimum patterns stored in memory; see [0078]).

As for claims 14-16, Vaidyanathan et al. discloses the method of claim 1 wherein the movement performance protocol includes task performance, and the method further comprising analyzing the take performance to identify movement dysfunction, wherein the movement dysfunction enables determination of typical injury impairment (i.e., analyzing the task performances of: standing and a knee-lift task in Fig. 10, or a walking task as shown in Fig. 16, to identify movement dysfunction that enables determination of the typical injury impairment of the knee or any body parts under test).

As for claim 20, Vaidyanathan et al. discloses the method of claim 1 wherein the two or more sensors capture two or more modalities of body part motion (i.e., the motion sensors 3 comprises IMU and the muscle activation sensors 4 comprises EMG, MMG, piezoelectric sensors etc., capture two different modalities of body part motion).

	As for claim 23, Vaidyanathan et al. discloses the method of claim 1 wherein the electrical information that is provided comprises surface mechanomyography information (using the mechanomyography or MMG sensors; [0055]).

As for claims 24-26 and 29, Vaidyanathan et al. discloses the method of claim 1 further comprising using the biomarker information to identify a movement consistency pattern, and wherein the movement consistency pattern is used to detect an injury of the individual and categorizing the injury of the individual (i.e., the classification processor can identify the movement pattern and determine if the movement pattern conforms to a predetermined pattern, or ideal and optimum patterns of movement and based on the finding, to detect or categorize the injury of the individual; see [0078]).

As for claim 27, Vaidyanathan et al. discloses the method of claim 1 wherein the muscle deformation includes volumetric changes of the muscle (the volumetric changes of the muscle and the volumetric change of the chamber of the MMG sensor, see [0056]).

As for claim 28, Vaidyanathan et al. discloses the method of claim 1 wherein the microexpression of movement of the body part includes hold fatigue (see muscle hold fatigue in [0055]).

As for claim 30, Vaidyanathan et al. discloses (see Figs. 1, 3, 10, 16; also see [0051]—[0064], [0074]—[0078] and[[0131]) a computer program product embodied in a non-transitory computer readable medium for motion analysis, the computer program product comprising code which causes one or more processors to perform operations of: 
attaching two or more sensors to a body part of an individual (i.e., attaching  motion sensor 3 and  muscle activation sensor 4; see Figs. 1 and 3) , wherein the two or more sensors (3, 4) enable collection of motion data of the body part, wherein the two or more sensors include at least one inertial measurement unit (IMU) (i.e., the motion sensor 3 comprises one or more IMUs, see [0054])and at least one sensor determining muscle activation (i.e., the muscle activation sensor 4 comprises one or more MMG, EMG, piezoelectric transducer sensors, see [0055], [0056] and [0131]); and wherein the muscle activation comprises muscle deformation timing and muscle deformation displacement (i.e., the muscle activation signals measured from sensor 4 includes muscle signals due to muscle deformation/injury/fatigue, and the muscle signals are measured and stored as a function of time; see [0055]—[0057]);
collecting data from the two or more sensors, wherein the two or more sensors provide electrical information based on a microexpression of movement of the body part during a movement performance protocol (e.g., collecting the data from the two sensors 3, 4 during a performance task of: standing and a knee-lift task in Fig. 10, or a walking task as shown in Fig. 16);
analyzing, using one or more processors, the electrical information from the two or more sensors (analyzing using the processor 5 in Fig. 1; or analyzing by using 32-35 in Fig. 3); and
generating biomarker information for the individual, using the analyzing of the electrical information from the movement performance protocol (i.e., the classification processor is configured to generate the biomarker, or the signature signals for the individual, for indicating the predetermined activities, patterns of movement and/or postures, etc.; see [0062]--[0064], [0074]—[0078] and[[0131]).

As for claim 31, Vaidyanathan et al. discloses (see Figs. 1, 3, 10, 16; also see [0051]—[0064], [0074]—[0078] and[[0131]) a computer system for motion analysis comprising: 
a memory (see memory 7 in Fig. 1; memory in Fig. 3) which stores instructions; 
one or more processors (processor 5 in Fig. 1; or processor in Fig. 3) coupled to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to: 
attach two or more sensors to a body part of an individual (i.e., attaching  motion sensor 3 and  muscle activation sensor 4; see Figs. 1 and 3) , wherein the two or more sensors (3, 4) enable collection of motion data of the body part, wherein the two or more sensors include at least one inertial measurement unit (IMU) (i.e., the motion sensor 3 comprises one or more IMUs, see [0054])and at least one sensor determining muscle activation (i.e., the muscle activation sensor 4 comprises one or more MMG, EMG, piezoelectric transducer sensors, see [0055], [0056] and [0131]); and wherein the muscle activation comprises muscle deformation timing and muscle deformation displacement (i.e., the muscle activation signals measured from sensor 4 includes muscle signals due to muscle deformation/injury/fatigue, and the muscle signals are measured and stored as a function of time; see [0055]—[0057]);
collect data from the two or more sensors, wherein the two or more sensors provide electrical information based on a microexpression of movement of the body part during a movement performance protocol (e.g., collecting the data from the two sensors 3, 4 during a performance task of: standing and a knee-lift task in Fig. 10, or a walking task as shown in Fig. 16);
analyze the electrical information from the two or more sensors (analyzing using the processor 5 in Fig. 1; or analyzing by using 32-35 in Fig. 3); and
generate biomarker information for the individual, using the analyzing of the electrical information from the movement performance protocol (i.e., the classification processor is configured to generate the biomarker, or the signature signals for the individual, for indicating the predetermined activities, patterns of movement and/or postures, etc.; see [0062]--[0064], [0074]—[0078] and[[0131]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7, 10-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U. S. Pub. 2016/0262687) in view of Kacyvenski et al. (U. S. Pub. 2015/0019135).
As for claims 7 and 10-12, Vaidyanathan et al. discloses the method of claim 5 wherein the clinical evaluation is monitored over time.
Vaidyanathan et al. does not specifically disclose wherein the clinical evaluation enables classification of a degree of an injury; or producing a healing trajectory, and comparing the healing trajectory to a library of healing trajectories; wherein the healing trajectory is used to verify an extent of an injury.
Kacyvenski et al. discloses applying conformal sensors 902, 904 to a left calf and a strained right calf during rehabilitation activities, wherein the clinical evaluation produces a healing trajectory in Fig. 9. The healing trajectory enables the classification of the degree of the injury and is used to verify the extent of an injury or the rehabilitation status of injured leg (see Fig. 9 and [0168]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vaidyanathan et al. to use the clinical evaluation to produce a healing trajectory and enables the classification of the degree of the injury or to verify the extent of an injury, as taught by Kacyvenski et al., for the purpose of detecting the relative improvements over time and determine the rehabilitation status of the injury ([0168]. 

As for claim 21, Vaidyanathan et al. discloses the method of claim 1 as discussed above.
Vaidyanathan et al. does not specifically disclose scoring mobility of the individual, based on the biomarker information.
Kacyvenski et al. discloses using conformal sensors comprises motion sensors and muscle activation sensors for performance measure, and scoring mobility of the individual by assessing the quality of movement as percentage of desired/ideal value (see [0258] and Figs. 24A and 24B). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vaidyanathan et al. to disclose scoring mobility of the individual based on the biomarker information obtained, as taught by Kacyvenski et al., for the purpose of determine the quality of movement and determine the readiness for return to work, play or activities post injury (see [0258] and Figs. 24A, 24B). 

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U. S. Pub. 2016/0262687) in view of Reaston et al.  (U. S. Pub. 2016/0100775).
As for claim 6, Vaidyanathan et al. discloses the method of claim 5 as discussed above. Vaidyanathan et al. does not specifically disclose wherein the clinical evaluation enables determination of malingering.
Reaston et al. discloses an integrated movement assessment system that determine malingering to reduce and defer fraudulent worker’s compensation and personal injury claims (see [0023] and [0029]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vaidyanathan et al., to further determine malingering, as taught by Reaston et al., for the purpose of reducing worker’s compensation and personal injury insurance claims (see [0023] and [0029]). 
 
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U. S. Pub. 2016/0262687) in view of Kacyvenski et al. (U. S. Pub. 2015/0019135), and further in view of Reaston et al.  (U. S. Pub. 2016/0100775).
As for claim 8, Vaidyanathan et al. in view of Kacyvenski et al. discloses the method of claim 7 as discussed above. Vaidyanathan et al. in view of Kacyvenski et al. does not specifically disclose wherein the injury is a neck strain.
Reaston et al. discloses an integrated movement assessment system which can assess the common injury such as a neck strain (see [0003]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Vaidyanathan et al. in view of Kacyvenski et al., to disclose using the combination of the motion sensors and the muscle activation sensors to detect a common injury such as a neck strain, as taught by Reaston et al., since the “sprains and strains most often present as injury or pain of the back, neck, shoulder or knee” ([0003]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/               Primary Examiner, Art Unit 2858